 



Exhibit 10.44
SEVERANCE AGREEMENT
     THIS SEVERANCE AGREEMENT (“Agreement”) is entered into as of the 7th day of
November, 2005, by and between OM Group, Inc., a Delaware corporation (the
“Company”) and Valerie Gentile Sachs, an executive officer of the Company (the
“Executive”).
     WHEREAS, the Company wishes to assure itself of the continuity of the
Executive’s services; and
     WHEREAS, the Company and the Executive accordingly desire to enter into
this Agreement on the terms and conditions set forth below;
     NOW, THEREFORE, in consideration of the premises and mutual covenants set
forth herein, it is hereby agreed by and between the parties as follows:
     1.       Term of Agreement. The “Term” of this Agreement shall commence on
the date hereof and end on the third (3rd) anniversary of the date hereof;
provided, however, that the Compensation Committee of the Board of Directors may
extend the Term in one year increments. Notwithstanding the foregoing, this
Agreement shall terminate automatically in the event that any payment is made
pursuant to Sections 5(c)-(g) of the Change in Control Agreement between the
Executive and the Company dated October 11, 2005.
     2.       Termination. (a) For purposes of this Agreement, “Termination”
shall mean: (i) termination of the employment of the Executive by the Company
during the Term, for any reason other than death, Disability (as defined below),
or Cause (as described below), (ii) the assignment of any duties inconsistent
with the Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities, or any other action by the
Company which results in a diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by Executive or (iii) a material
change in the Executive’s reporting structure, including such change as would
result from the resignation or termination of Joseph M. Scaminace as Chief
Executive Officer of the Company. Resignation by the Executive for any other
reason shall not be treated as a “Termination” under this Agreement.
     (b)       For purposes of this Agreement, “Disability” shall mean that the
Executive is physically or mentally incapacitated for a period of one hundred
eighty (180) consecutive days such that the Executive cannot substantially
perform the Executive’s duties of employment with the Company on a full-time
basis.
     (c)       For purposes of this Agreement, “Cause” shall mean (i) commission
of a felony by the Executive (other than felonious operation of a motor
vehicle), (ii) fraud, embezzlement or misappropriation of funds, in each case
involving or against the Company or any of its subsidiaries or affiliates,
(iii) an act or series of acts of dishonesty in the course of employment that
are materially inimical to the best interests of the Company or a subsidiary
and, if the act or acts are capable of being cured, the Executive fails to cure
or take all reasonable steps to cure

 



--------------------------------------------------------------------------------



 



within 30 days of notice from the Company to the Executive, and (iv) other than
for Disability, the Executive abandons and consistently fails to attempt to
perform her duties and responsibilities for 30 consecutive days after the
Company has advised her in writing of that failure.
     3.       Termination date and notice. Any notice of Termination of the
Executive’s employment by the Company or the Executive for any reason under
Section 2 above shall be upon no less than fifteen (15) days’ advance written
notice (“Notice of Termination”). The date of termination shall be the date
specified by the Company or the Executive in the Notice of Termination (“Date of
Termination”). Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and if personally
delivered or sent by registered or certified mail or by prepaid overnight
courier to the Executive at the last address the Executive has filed in writing
with the Company or, in the case of the Company, to the attention of the
Secretary of the Company, at its principal executive offices.
     4.       Severance benefits. In the event of a Termination described in
Section 2 above, the Company shall pay to the Executive as severance pay, in a
lump sum, the following amounts:

  (a)   the Executive’s full base salary earned through the Termination Date at
the rate in effect prior to the date Notice of Termination is given, to the
extent not theretofore paid;     (b)   an amount equal to Executive’s annual
base salary in effect prior to the date Notice of Termination is given;     (c)
  the Executive’s bonus for the previously completed fiscal year of the Company,
to the extent not theretofore paid; and     (d)   the Executive’s target bonus
(i.e. based on achievement of performance goals at the 100% level) for the
fiscal year in which the Notice of Termination was given.

     The payments described in this Section 4 shall be payable on or before the
tenth (10th) day following the Termination Date pursuant to the Company’s normal
payroll practices, provided that the Executive executes a general release, which
shall be in a form mutually satisfactory to the Company and Executive and which
shall include provisions that are customary for a general release, including
(i) provisions addressing the Executive’s release of the Company from any future
liability or suit, (ii) provisions addressing nonsolicitation of other Company
Executives and confidentiality, (iii) a six-month noncompete agreement pursuant
to which Executive shall agree not to acquire any financial or beneficial
interest in, be employed by, or own, manage, operate or control any entity
(A) which is primarily engaged in any type of business in which either the
Company or its subsidiaries have been actively engaged, and (B) for which the
Executive has primary responsibility to act as general counsel immediately prior
to the Termination Date, (iv) provisions addressing nondisparagement of the
Company and its officers, directors, employees and agents; provided that the
Company shall make a reciprocal

-2-



--------------------------------------------------------------------------------



 



commitment not to disparage the Executive, and (v) the waiver of continued
participation in any employee benefit or welfare plans.
     5.       Withholding. All payments to the Executive under this Agreement
will be subject to all applicable withholding of state and federal taxes.
     6.       Non-Alienation. The Executive shall not have any right to pledge,
hypothecate, anticipate or in any way create a lien upon any amounts provided
under this Agreement; and no amounts payable hereunder shall be assignable in
anticipation of payment either by voluntary or involuntary acts, or by operation
of law. Nothing in this Section 6 shall limit the Executive’s rights or powers
to dispose of the Executive’s property by Last Will and Testament or limit any
rights or powers which the Executive’s executor or administrator would otherwise
have. This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, designees, devisees and legatees. If the Executive should die
while any amount is still payable to the Executive hereunder had the Executive
continued to live, all such amounts shall be paid in accordance with the terms
of this Agreement to the Executive’s designated beneficiary or beneficiaries
(pursuant to a written beneficiary designation signed, dated, and delivered to
the Company prior to the Executive’s death), or if there are no beneficiaries,
to the Executive’s estate.
     7.       Amendment. This Agreement may be amended or canceled by mutual
agreement of the parties in writing without the consent of any other person, and
so long as the Executive lives, no person, other than the parties hereto, shall
have any rights under or interest in this Agreement or the subject matter
hereof.
     8.       Successors. This Agreement shall be binding upon and inure to the
benefit of the Company and any successor of the Company.
     9.       Employment Status. Nothing herein shall be deemed to create an
employment agreement between the Company and the Executive providing for the
employment of the Executive by the Company for any fixed period of time. The
Executive’s employment with the Company is terminable at will by the Company or
the Executive, and each shall have the right to terminate the Executive’s
employment with the Company at any time, with or without Cause, subject to
(i) the notice provisions of this Agreement, and (ii) the Company’s obligation
to provide severance benefits if and as required by Section 4.
     10.       Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect.
     11.       Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be an original but all of which together shall
constitute one and the same document.

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Executive have executed this
Agreement as of the day and year first above written.

              COMPANY:
 
            OM GROUP, INC.
 
       
 
  By:    
 
            Title:
 
            EXECUTIVE:
 
                  Valerie Gentile Sachs

-4-